DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 13, 14, 15, 17, 18, 19, and 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The “plant” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 2, 3, 5, 6, and 17 are objected to because of the following informalities:  
In claim 2, “the first and second methanol process line” (at line 3) should be changed to --the first and second parallel methanol process lines-- for consistent claim terminology.
In claim 3, a period should be inserted at the end of the claim.  Also,  “Urea” should be changed to --urea--.
In claims 5 and 17, “UFC85” should be defined.  Based on the specification (at page 7, lines 9-10), UFC85 is a concentrate comprising 85% formaldehyde + urea and 15% water.
In claim 6, “the at least one” (at line 23) should be changed to --at least one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “at least one common methanation reactor” renders the claim indefinite because it is unclear as to which other claim elements the at least one methanation reactor is “common” to.  Likewise, the recitation of “at least one common ammonia synthesis step” renders the claim indefinite because it is unclear as to which other claim elements the at least one ammonia synthesis step is “common” to.
Also, the recitation of “at least one common ammonia synthesis step” renders the claim indefinite because the claim is an apparatus claim, whereas a “step” is a process limitation.
Regarding claim 6, the limitation of “a common catalytic methanation stage for producing ammonia synthesis gas from the second gas effluent” (at lines 13-14) is unclear because the methanation stage merely receives the second gas effluent, and therefore, the methanation stage would not be “common” to both the first methanol process line and the second methanol process line.
Also, “producing ammonia synthesis gas from the second gas effluent having a H2:N2 molar ratio of approximately 3:1” (at lines 13-15) is unclear because it is unclear as to whether the molar ratio limitation applies to the “ammonia synthesis gas” or “the second gas effluent”.
Regarding claim 7, the relationship between “a reforming section comprising a primary and a secondary reforming stage” (at lines 1-3) and “a first methanol process line for carrying out a first reforming step” of claim 6 (at lines 3-4) or “a second methanol process line for carrying out a second reforming step” of claim 6 (at line 8-9) is unclear.  
Also, the relationship between “a methanol synthesis gas containing hydrogen, carbon oxides and nitrogen” (at lines 3-4) and “a first gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 5-7) or “a second gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 10-12) is unclear.
Also, the limitation, “a reforming section comprising a primary and a secondary reforming stage for producing a methanol synthesis gas… by steam reforming the hydrocarbon feedstock” is unclear because, based on Applicant’s disclosure, steam reforming is only conducted in the primary reforming stage (i.e., in a primary stage 20,20B, which reacts a hydrocarbon feedstock 1,1B with steam 2,2B; see FIG. 1).
Regarding claim 8, the relationship between “a once-through methanol synthesis stage” and “a first methanol process line for carrying out… a first methanol conversion step” of claim 6 (at lines 3-4) or “a second methanol process line for carrying out… a second methanol conversion step” of claim 6 (at lines 8-9) is unclear.
Also, the relationship between the “carbon oxides and hydrogen of the methanol synthesis gas” (at lines 3-4) and “a first gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 5-7) or “a second gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 10-12) is unclear.
Also, the relationship between “an effluent comprising methanol” (at line 4) and “a first effluent comprising methanol” of claim 6 (at line 5) or “a second effluent comprising methanol” of claim 6 (at line 10) is unclear.
Also, the relationship between “a gas effluent comprising nitrogen, hydrogen and unconverted carbon oxides” (at line 5-6) and “a first gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 5-7) or “a second gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides” of claim 6 (at lines 10-12) is unclear.
Regarding claim 10, it is unclear as to the structural limitation Applicant is attempting to recite because “the hydrocarbon feedstock” is not considered an element of the apparatus.
Regarding claim 11, the language of the claim is drawn to a process limitation which renders the claim indefinite because it is unclear as to what structural element(s) Applicant is attempting to recite.
Also, “the first and second methanol synthesis steps” (at line 2) lacks proper positive antecedent basis.  The word “synthesis” should be changed to --conversion--, as set forth in claim 6 (at lines 4 and 9).
Also, the relationship between “a first and/or second methanol production stage” (at lines 5-6), “a first methanol conversion step” of claim 6 (at lines 4), and “a second methanol conversion step” of claim 6 (at line 9) is unclear.
Regarding claim 12, the relationship between “one or more boiling water reactors and one or more adiabatic fixed bed reactors” (at lines 1-3) and “a first methanol process line for carrying out… a first methanol conversion step” of claim 6 (at lines 3-4) or “a second methanol process line for carrying out… a second methanol conversion step” of claim 6 (at lines 8-6) is unclear.
Also, “the methanol synthesis” (at lines 2-3) lacks proper positive antecedent basis, and it is unclear as to its relationship with “a first methanol conversion step” of claim 6 (at line 4) or “a second methanol conversion step” of claim 6 (at line 9).
Also, “the synthesis gas” (at line 4) lacks proper positive antecedent basis.
Regarding claim 13, the relationship between “one or more boiling water reactors and one or more gas cooled bed reactors” (at lines 1-3) and “a first methanol process line for carrying out… a first methanol conversion step” of claim 6 (at lines 3-4) or “a second methanol process line for carrying out… a second methanol conversion step” of claim 6 (at lines 8-9) is unclear.
Also, “the methanol synthesis” (at line 3) lacks proper positive antecedent basis, and it is unclear as to its relationship with “a first methanol conversion step” of claim 6 (at lines 4) or “a second methanol conversion step” of claim 6 (at line 9).
Also, “the synthesis gas” (at line 4) lacks proper positive antecedent basis.
Regarding claim 14, the limitation “the one or more boiling water reactors are in the form of a single condensing-methanol reactor” (at lines 1-3) is unclear because it is unclear as to whether Applicant is attempting to limit the phrase “one or more” to only “one”.
	Also, it is unclear as to the structural limitation Applicant is attempting to recite by a “condensing-methanol” reactor or a reactor “of the condensing-methanol type”.  Whether methanol condenses inside of the reactor is considered a process limitation, not an apparatus limitation, and the addition of the word “type” also extends the scope of the expression to render it indefinite.  See MPEP § 2173.05(b), III, E.
	Also, “the methanol synthesis gas” (at line 6) lacks proper positive antecedent basis.
The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 7,947,747).
Xie et al. discloses a plant (see FIG. 1; column 3, line 22, to column 5, line 14) comprising:
a first methanol process line (i.e., a first line comprising an alcohol formation and etherification reactor A(1), which synthesizes CH3OH from CO, CO2, and H2 supplied by a feed gas routed through valve A1; see chemical equations at column 4, lines 25-32);
a second methanol process line (i.e., a second line comprising an alcohol formation and etherification reactor B(2), which likewise synthesizes CH3OH from CO, CO2, and H2 supplied by the feed gas routed through valve B1), wherein the second methanol process line is parallel to the first methanol process line (i.e., parallel operation; see column 3, lines 52-55);
at least one common methanation reactor (i.e., an alcohol formation and hydrocarbon formation reactor C(9), which synthesizes CH4 from gases comprising CO, CO2, and H2 discharged from each of the reactors (A)(1) and B(2), wherein the gases are combined at a tee joint M prior to feeding into the reactor C(9); see column 4, lines 2-13; see also chemical equations at column 4, lines 35-37); 
at least one common ammonia synthesis step (i.e., an ammonia synthesis system, located downstream of the reactor C(9) through a valve C2; see column 2, line 64, to column 3, line 2; column 4, lines 21-24); and 
an interconnecting synthesis line allowing fluid communication between the first and second methanol process lines (i.e., a line containing valve A3 enables the first line comprising reactor A(1) to fluidly connect with the second line comprising reactor B(2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 7,947,747) in view of Erlandsson et al. (US 10,550,076).
Xie et al. fails to disclose or suggest that the plant further comprises a urea production section, a formaldehyde production section, or a UFC85 production section.
	Erlandsson et al. discloses a plant (see FIG. 1-2) comprising a methanol process line (i.e., a process line starting with a natural gas stream 10 which comprising a methanol synthesis unit 30; see column 14, lines 27-62; see also column 8, line 20, to column 9, line 10); a methanation reactor (i.e., a methanation unit 48; see column 15, lines 13-22; see also column 12, lines 12-34); an ammonia synthesis stage (i.e., an ammonia synthesis unit 54 comprising an ammonia converter containing one or more beds of ammonia synthesis catalyst; see column 15, lines 22-29; see also column 12, line 48 to column 13, line 2); a urea production section (i.e., a urea synthesis unit 64; see column 15, lines 34-40; see also column 13, lines 17-52), a formaldehyde production section (i.e., a formaldehyde production unit 34; see column 14, lines 62-67; see also column 9, line 57, to column 10, line 58); and a UFC85 production section (i.e., formaldehyde is recovered in an absorption tower which may be fed with water/urea via line 67 to produce a urea-formaldehyde concentrate (UFC) product stream 44; see column 15, lines 2-13; see also column 10, line 59, to column 11, line 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include a urea production section, a formaldehyde production section, and a UFC85 production section in the plant of Xie et al. because the plant could then be used for the production of urea in the form of a formaldehyde-stabilized urea product, which finds widespread use in fertilizer and industrial chemical manufacture applications, and the integrated urea-formaldehyde process with a dedicated formaldehyde stabilizer production unit based on a methanol-ammonia co-production process would provide improved flexibility in the amounts of methanol, ammonia, and urea to be synthesized, as taught by Erlandsson et al. (see column 1, lines 14-37).
Claims 6-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 7,947,747) in view of van Klinken et al. (EP 0 212 758 A2) and Erlandsson et al. (US 10,550,076).
Regarding claims 6, 7, 9, 16, and 17, Xie et al. discloses a plant for co-producing methanol and ammonia (see FIG. 1; column 3, line 22, to column 5, line 14), said plant comprising:
a first methanol process line for carrying out a first methanol conversion step (i.e., a first process line comprising an alcohol formation and etherification reactor A(1), which synthesizes CH3OH from a feed gas containing H2, N2, CO, and CO2 supplied through valve A1; see chemical equations at column 4, lines 25-32) to obtain a first effluent comprising methanol (i.e., a first liquid containing condensed methanol, removed at a gas-liquid separator 7) and a first gas effluent comprising hydrogen, nitrogen, and unconverted carbon oxide (i.e., a first gas separated from the first liquid, at the gas-liquid separator 7);
a second methanol process line for carrying out a second methanol conversion step (i.e., a second process line comprising an alcohol formation and etherification reactor B(2), which likewise synthesizes CH3OH from the feed gas containing H2, N2, CO, and CO2 supplied through valve B1) to obtain a second effluent comprising methanol (i.e., a second liquid containing condensed methanol, removed at a gas-liquid separator 8) and a second gas effluent comprising hydrogen, nitrogen, and unconverted carbon oxides (i.e., a second gas separated from the second liquid, at the gas-liquid separator 8);
a common catalytic methanation reactor for producing an ammonia synthesis gas from the second gas effluent (i.e., an alcohol formation and hydrocarbon formation reactor C(9) containing a catalyst of the iron series, which synthesizes CH4 from the first gas removed by the gas-liquid separator 7 and the second gas removed by the gas-liquid separator 8; see column 4, lines 2-13; see also chemical equations at column 4, lines 35-37); and
a common ammonia synthesis stage (i.e., an ammonia synthesis system, provided downstream of the reactor C(9) through a valve C2; see column 2, line 64, to column 3, line 6; see also column 4, lines 21-24) for converting the nitrogen and hydrogen of the ammonia synthesis gas to produce an effluent comprising ammonia (i.e., liquid ammonia, which is condensed from the product stream (not shown)) and a purge-gas stream comprising hydrogen, nitrogen and/or methane (i.e., the remains, which is separated from the liquid ammonia and recycled to the synthesizing tower for further reaction (not shown)).
As well-known in the art, the conversion of nitrogen and hydrogen to ammonia is conducted in the presence of a catalyst (see column 1, lines 21-29; see column 2, lines 6-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the common ammonia synthesis stage in the plant of Xie et al. to catalytically convert the nitrogen and hydrogen to ammonia.
The recitation of a specific H2:N2 molar ratio of approximately 3:1 for the ammonia synthesis gas is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.
Xie et al. further discloses that the first methanol process line and the second methanol process line receive synthesis gas (i.e., the Feed gas containing H2, N2, CO, and CO2; see FIG. 1, column 3, lines 44-49).  Xie et al., however, fails to disclose or suggest that the first methanol process line is also configured for carrying out a first reforming step, and the second methanol process line is also configured for carrying out a second reforming step.  Xie et al. also fails to disclose or suggest the claimed reforming section comprising primary and secondary reforming stages for producing the synthesis gas.
van Klinken et al. discloses apparatuses for preparing synthesis gas to be used for the preparation of methanol or hydrocarbons (see column 3, lines 30-33; column 3, line 49, to column 4, line 20).  An illustrated apparatus (see FIG. 5 and 7; column 8, lines 25-57) comprises: 
a first process line (i.e., a process line starting at 2) for carrying out a first reforming step (i.e., a reforming step a) performed in a reactor 1; a reforming step b) performed in a reactor 5; see column 1, lines 5-12) and a first hydrocarbon conversion step (i.e., a hydrocarbon synthesis reaction performed in a reactor 13, FIG. 7); and 
a second process line (i.e., a process line starting at 2’) for carrying out a second reforming step (i.e., a reforming step d) performed in a reactor 1’; a reforming step e) performed in a reactor 5’; wherein steps d) and e) respectively correspond to steps a) and b), see column 4, lines 21-23) and a second hydrocarbon conversion step (i.e., a hydrocarbon synthesis reaction performed in a reactor 13’, FIG. 7).
van Klinken et al. further discloses a reforming section (see FIG. 5, 7) comprising: a primary reforming stage (i.e., the reactor 1 or 1’) and a secondary reforming stage (i.e., the reactor 5 or 5’) for producing a synthesis gas containing hydrogen, carbon oxides, and nitrogen from a hydrocarbon feedstock (see column 3, lines 11-16); wherein the primary reforming stage 1,1’ is a steam reforming stage (i.e., a hydrocarbon-containing feed 2,2’ is reacted with steam 3,3’ and converted to a product 4,4’ containing H2 and CO; see column 1, lines 5-54); and wherein the secondary reforming stage 5,5’ is an air-blown secondary reforming stage (i.e., the product 4,4’ from the reactor 1,1’ is fed to the reactor 5,5’ where it is reacted with an oxygen-containing gas such as air 6,6’ to produce additional H2 and CO; see column 2, lines 1-46).
While the apparatus in FIG. 7 is described in terms of hydrocarbon production, van Klinken et al. specifically stated that the disclosure is applicable to the preparation of synthesis gas for the production of methanol or hydrocarbons (see column 3, lines 30-33).  Therefore, the provision of a reactor 13,13’ for carrying out a methanol conversion step as an alternative to the hydrocarbon conversion step would have been obvious to one of ordinary skill in the art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first methanol process line and the second methanol process line in the plant of Xie et al. to further carry out a first reforming step and a second reforming step, respectively, using a reforming section including a primary and a secondary reforming stage as taught by van Klinken et al., because such configuration was suitable for preparing synthesis gas to be fed into parallel reactors which utilize synthesis gas to generate products, and such configuration was able to economically produce synthesis gas having the desired molar H2/CO ratio for the preparation of methanol (see column 3, line 49, to column 4, line 20).
The combination of Xie et al. and van Klinken et al. fails to disclose or suggest the further provision of: a urea plant for reacting at least part of the effluent comprising ammonia with carbon dioxide; a formaldehyde production section; or a UFC85 production section.
Erlandsson et al. discloses a plant (see FIG. 1-2) for co-producing methanol, ammonia, and urea from a hydrocarbon feedstock, said plant comprising:
a process line (i.e., a line starting with a natural gas stream 10) for carrying out a reforming step (i.e., reforming is conducted in a synthesis gas generation unit 18 which comprises a primary reformer, within which the natural gas 10 is subjected to primary reforming with steam 12 to produce a primary reformed gas, and a secondary reformer, within which the primary reformed gas is subjected to secondary reforming with air 14 to generate a raw synthesis gas comprising nitrogen, hydrogen, carbon dioxide, carbon monoxide, and steam; see column 14, lines 28-36) and a methanol conversion step (i.e., conducted in a methanol synthesis unit 30; see column 14, lines 27-62; see also column 8, line 20, to column 9, line 10) to obtain an effluent comprising methanol (i.e., via line 32) and a gas effluent comprising hydrogen, nitrogen, and unconverted carbon oxides (i.e., as off-gas through line 46); 
a catalytic methanation stage (i.e., a methanation unit 48; see column 15, lines 13-22; see also column 12, lines 12-34) for producing an ammonia synthesis gas (i.e., through line 52) from the gas effluent; 
an ammonia synthesis stage (i.e., an ammonia synthesis unit 54 comprising an ammonia converter containing one or more beds of ammonia synthesis catalyst; see column 15, lines 22-29; see also column 12, line 48 to column 13, line 2) for catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas 52 to produce an effluent comprising ammonia (i.e., through line 56) and a purge-gas stream (i.e., through line 60); 
a urea plant (i.e., a urea synthesis unit 64; see column 15, lines 34-40; see also column 13, lines 17-52) for reacting at least part of the effluent comprising ammonia with carbon dioxide (i.e., via line 26 from carbon dioxide removal unit 24) to produce urea (i.e., in line 68); 
a formaldehyde production section (i.e., a formaldehyde production unit 34; see column 14, lines 62-67; see also column 9, line 57, to column 10, line 58); and 
a UFC85 production section (i.e., formaldehyde is recovered in an absorption tower which may be fed with water/urea via line 67 to produce a urea-formaldehyde concentrate (UFC) product 44; see column 15, lines 2-13; see also column 10, line 59, to column 11, line 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include a urea plant, a formaldehyde production section, and a UFC85 production section in the modified plant of Xie et al. because the plant could then be used for the production of urea in the form of a formaldehyde-stabilized urea product, which finds widespread use in fertilizer and industrial chemical manufacture applications, and the integrated urea-formaldehyde process with a dedicated formaldehyde stabilizer production unit based on a methanol-ammonia co-production process would provide improved flexibility in the amounts of methanol, ammonia, and urea to be synthesized, as taught by Erlandsson et al. (see column 1, lines 14-37).
Erlandsson et al. further discloses that the reforming step generates a flue gas comprising CO2 (i.e., flue gas 16 discharged from the primary reformer, see column 14, lines 38-39; flue gas 16 can be generated by burning a purge gas stream 60 comprising methane and unreacted hydrogen and nitrogen as fuel, see column 15, lines 30-33; e.g., flue gas can be produced by burning fuel in a fired steam reformer, see column 3, lines 54-60).  Erlandsson et al. (see column 11, lines 12-30) also discloses that an emission control system (ECS) can generate a flue gas comprising CO2 (i.e., as ECS effluent) by combusting a formaldehyde vent gas 42 to remove any CO, methanol, formaldehyde, and DME in the vent gas; wherein the flue gas may then be sent to the urea plant 64 to serve as a source of carbon dioxide for reacting with the ammonia 56 to produce urea.  As an alternative to the ECS, the formaldehyde vent gas 42 can be burned as fuel in the reforming step (i.e., formaldehyde vent gas 42 may be recycled directly to the fuel gas stream of the primary reformer, so that an ECS is not required; see column 11, lines 44-49).  
Erlandsson et al. does not specifically state that at least a part of the flue gas 16 from the reforming step 18 reacted with the ammonia 56 in the urea plant 64 to produce the urea 68.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide at least a part of the flue gas from the reforming step to the urea plant for reacting with the ammonia in the modified plant of Xie et al. because flue gas was recognized as a suitable source of carbon dioxide reactant for the urea plant, and flue gas was known to be generated by the emission control system (ECS) and/or at the reforming step within the plant, as taught by Erlandsson et al.  Also, one of ordinary skill in the art would have been motivated to utilize this readily available supply of carbon dioxide in order to minimize the amount of carbon dioxide discharged into the atmosphere.
Regarding claim 8, Xie et al. discloses a once-through methanol synthesis stage for catalytically converting carbon oxides and hydrogen of the synthesis gas to produce an effluent comprising methanol and a gas effluent comprising nitrogen, hydrogen, and unconverted carbon oxides (i.e., the reactors A(1) and B(2) are not equipped with any product recycle lines, and the overall plant can be operated without significant recirculation to the reactors A(1) and B(2) by the appropriate manipulation of control valves; see FIG. 1).
Regarding claim 10, the recitation of a specific material for the hydrocarbon feedstock does not impart further patentable weight to the claim because the hydrocarbon feedstock is not considered an element of the apparatus.  In any event, van Klinken et al. further discloses a suitable hydrocarbon feedstock 2,2’ for the reforming section comprises methane or natural gas (see column 1, lines 20-22).
Regarding claim 11, the recitation of a specific manner of operating the plant does not impart further patentable weight to the claim.  See MPEP § 2114.  In any event, Xie et al. discloses that the plant comprises control valves (i.e., valves A1 and B1) for controlling the amount of syngas (i.e., Feed gas) fed into the first and/or second methanol production stage A(1),B(2).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of syngas fed from the first and/or second reforming step to the first and/or second methanol production stage using control valves in the modified plant of Xie et al.
Regarding claim 15, Xie et al. discloses an interconnecting synthesis line allowing fluid communication between the first and second methanol process lines (i.e., a gas line containing valve A3 enables the process line comprising reactor A(1) to be fluidly connected to the process line comprising reactor B(2); see FIG. 1; column 5, lines 3-14).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 7,947,747) in view of van Klinken et al. (EP 0 212 758 A2) and Erlandsson et al. (US 10,550,076), as applied to claim 6 above, and in further view of Modarresi et al. (EP 2 818 458 A1).
Xie et al. fails to disclose or suggest that the methanol synthesis is conducted in the claimed arrangement comprising one or more boiling water reactors and one or more adiabatic fixed bed reactors; or one or more boiling water reactors and one or more gas cooled reactors.
Modarresi et al. discloses a methanol synthesis apparatus (see FIG. 2; paragraph [0022]-[0027]) comprising: one or more boiling water reactors (i.e., a boiling water reactor (BWR) A); and one or more adiabatic fixed bed reactors (i.e., a multistage packed-bed reactor F); wherein methanol synthesis can be conducted by passing the synthesis gas 1 through the one or more boiling water reactors A (i.e., via lines 2 and 4) and subsequently through the one or more adiabatic fixed bed reactors F (i.e., via lines 8, 9, 10, 12, and 13).
Modarresi et al. also discloses an alternative methanol synthesis apparatus (see FIG. 1; paragraphs [0022]-[0026]) comprising: one or more boiling water reactor (i.e., a boiling water reactor (BWR) A); and one or more gas cooled reactor (i.e., a gas cooled reactor (GCR) B); wherein the methanol synthesis can be conducted by passing synthesis gas 1 through one or more boiling water reactors A (i.e., through lines 2 and 4) and subsequently through the one or more gas cooled reactors B (i.e., via lines 8, 9, 10, 12, and 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide either methanol synthesis apparatus of Modarresi et al. for conducting the methanol conversion in the modified plant of Xie et al. because the combination of the boiling water reactor with either the adiabatic fixed bed reactor or the gas cooled reactor would enable CO concentration flexibility in order to control the maximum temperature in each of the reactors, and the combination would also assure a constant steam pressure/temperature ratio generated by the boiling water reactor from the start-of-run to the end-of-run, as taught by Modarresi et al. (see paragraphs [0012]-[0013]).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 7,947,747) in view of van Klinken et al. (EP 0 212 758 A2) and Erlandsson et al. (US 10,550,076), as applied to claim 6 above, and in further view of Han (US 8,303,923).
Xie et al. fails to disclose or suggest that the methanol synthesis is conducted in the claimed arrangement comprising one or more boiling water reactors and one or more adiabatic fixed bed reactors.
Han discloses a plant for co-producing methanol and ammonia (see FIG. 1; column 5, line 42, to column 6, line 3) comprising: a methanol process line for carrying out a reforming step (i.e., at a primary reforming stage 20 and a secondary reforming stage 21) and a methanol conversion step (i.e., at a methanol synthesis stage 22) to obtain an effluent comprising methanol (i.e., a liquid effluent 5 containing methanol) and a gas effluent 6 containing hydrogen, nitrogen, and unconverted carbon oxides; a catalytic methanation stage 23 for producing an ammonia synthesis gas 7 from the gas effluent; and an ammonia synthesis stage 24 for catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas to produce an effluent 8 comprising ammonia and a purge-gas stream comprising hydrogen, nitrogen and/or methane (i.e., a recycle stream 9 returned as off-gas fuel to the primary reforming stage 20).  Specifically, Han (see column 3, line 54, to column 4, line 18) discloses that the methanol conversion is preferably performed in a boiling water reactor and an adiabatic fixed bed reactor, wherein the methanol synthesis is conducted by passing the synthesis gas through the boiling water reactor and subsequently through the adiabatic fixed bed reactor; and wherein the boiling water reactor is in the form of a single condensing-methanol reactor of the condensing-methanol type which comprises, within a common shell, a fixed bed of methanol catalyst particles and cooling means adapted to indirectly cooling the methanol synthesis gas with a cooling agent.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed arrangement comprising one or more boiling water reactors and one or more adiabatic fixed bed reactor for carrying out the methanol conversion in the modified plant of Xie et al. because the claimed arrangement would enable operation at pressures much higher than conventional boiling reactors, significantly reduce plant costs, and enable significant savings in terms of equipment size and overall investment costs, as taught by Han (see column 4, lines 8-18).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending Application No. 17/412,414 (PG-PUB US 2021/0380428; hereafter referenced as App. ‘414).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the co-pending application essentially claim the same apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App. ‘414 (see ref. claim 1) claims a plant comprising first and second parallel methanol process lines, at least one common methanation reactor and at least one common ammonia synthesis step.
Regarding claim 2, App. ‘414 (see ref. claim 2) claims an interconnecting synthesis line allowing fluid communication between the first and second methanol process line.
Claims 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of App. ‘414 in further view of Erlandsson et al. (US 10,550,076). 
This is a provisional nonstatutory double patenting rejection.
	Regarding claims 3-5, App. ‘414 fails to claim that the plant comprises a urea production section, a formaldehyde production section, or a UFC85 production section.
Erlandsson et al. discloses a plant (see FIG. 1-2) comprising a methanol process line (i.e., a line starting with a natural gas stream 10 which comprising a methanol synthesis unit 30; see column 14, lines 27-62; see also column 8, line 20, to column 9, line 10); a methanation reactor (i.e., a methanation unit 48; see column 15, lines 13-22; see also column 12, lines 12-34); an ammonia synthesis stage (i.e., an ammonia synthesis unit 54 comprising an ammonia converter containing one or more beds of ammonia synthesis catalyst; see column 15, lines 22-29; see also column 12, line 48 to column 13, line 2); a urea production section (i.e., a urea synthesis unit 64; see column 15, lines 34-40; see also column 13, lines 17-52), a formaldehyde production section (i.e., a formaldehyde production unit 34; see column 14, lines 62-67; see also column 9, line 57, to column 10, line 58); and a UFC85 production section (i.e., formaldehyde is recovered in an absorption tower which may be fed with water/urea via line 67 to produce a urea-formaldehyde concentrate (UFC) product stream 44; see column 15, lines 2-13; see also column 10, line 59, to column 11, line 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a urea production section, a formaldehyde production section, and a UFC85 production section in the claimed plant of App. ‘414 because the plant could then be used for the production of urea in the form of a formaldehyde-stabilized urea product, which finds widespread use in fertilizer and industrial chemical manufacture applications, and the integrated urea-formaldehyde process with a dedicated formaldehyde stabilizer production unit based on a methanol-ammonia co-production process would provide improved flexibility in the amounts of methanol, ammonia, and urea to be synthesized, as taught by Erlandsson et al. (see column 1, lines 14-37).
	Regarding claims 6, 16, and 17, App. ‘414 (see ref. claim 4) claims a plant for co-producing methanol and ammonia from a hydrocarbon feedstock, comprising: 
a first methanol process line for carrying out a first reforming step and a first methanol conversion step to obtain a first effluent comprising methanol and a first gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides; 
a second methanol process line for carrying out a second reforming step and a second methanol conversion step to obtain a second effluent comprising methanol and a second gas effluent comprising hydrogen, nitrogen and unconverted carbon oxides; 
a common catalytic methanation stage for producing ammonia synthesis gas from the second gas effluent having a H2:N2 molar ratio of approximately 3:1; and
a common ammonia synthesis stage for catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas to produce an effluent comprising ammonia and a purge-gas stream comprising hydrogen, nitrogen and/or methane.
App. ‘414 fails to claim that the plant comprises a urea plant for reacting at least part of the effluent comprising ammonia with carbon dioxide to produce urea; a formaldehyde production section; or a UFC85 production section.
Erlandsson et al. discloses a plant (see FIG. 1-2) for co-producing methanol, ammonia, and urea from a hydrocarbon feedstock, said plant comprising:
a process line (i.e., a line starting with a natural gas stream 10) for carrying out a reforming step (i.e., reforming is conducted in a synthesis gas generation unit 18 which comprises a primary reformer, within which the natural gas 10 is subjected to primary reforming with steam 12 to produce a primary reformed gas, and a secondary reformer, within which the primary reformed gas is subjected to secondary reforming with air 14 to generate a raw synthesis gas comprising nitrogen, hydrogen, carbon dioxide, carbon monoxide, and steam; see column 14, lines 28-36) and a methanol conversion step (i.e., conducted in a methanol synthesis unit 30; see column 14, lines 27-62; see also column 8, line 20, to column 9, line 10) to obtain an effluent comprising methanol (i.e., via line 32) and a gas effluent comprising hydrogen, nitrogen, and unconverted carbon oxides (i.e., as off-gas through line 46); 
a catalytic methanation stage (i.e., a methanation unit 48; see column 15, lines 13-22; see also column 12, lines 12-34) for producing an ammonia synthesis gas (i.e., through line 52) from the gas effluent; 
an ammonia synthesis stage (i.e., an ammonia synthesis unit 54 comprising an ammonia converter containing one or more beds of ammonia synthesis catalyst; see column 15, lines 22-29; see also column 12, line 48 to column 13, line 2) for catalytically converting the nitrogen and hydrogen of the ammonia synthesis gas 52 to produce an effluent comprising ammonia (i.e., through line 56) and a purge-gas stream (i.e., through line 60); 
a urea plant (i.e., a urea synthesis unit 64; see column 15, lines 34-40; see also column 13, lines 17-52) for reacting at least part of the effluent comprising ammonia with carbon dioxide (i.e., via line 26 from a carbon dioxide removal unit 24) to produce urea (i.e., in line 68); 
a formaldehyde production section (i.e., a formaldehyde production unit 34; see column 14, lines 62-67; see also column 9, line 57, to column 10, line 58); and 
a UFC85 production section (i.e., formaldehyde is recovered in an absorption tower which may be fed with water/urea via line 67 to produce a urea-formaldehyde concentrate (UFC) product 44; see column 15, lines 2-13; see also column 10, line 59, to column 11, line 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a urea plant, a formaldehyde production section, and a UFC85 production section in the claimed plant of App. ‘414 because the plant could then be used for the production of urea in the form of a formaldehyde-stabilized urea product, which finds widespread use in fertilizer and industrial chemical manufacture applications, and the integrated urea-formaldehyde process with a dedicated formaldehyde stabilizer production unit based on a methanol-ammonia co-production process would provide improved flexibility in the amounts of methanol, ammonia, and urea to be synthesized, as taught by Erlandsson et al. (see column 1, lines 14-37).
Erlandsson et al. also discloses that the reforming step generates a flue gas comprising CO2 (i.e., flue gas 16 discharged from the primary reformer, see column 14, lines 38-39; flue gas 16 can be generated by burning a purge gas stream 60 comprising methane and unreacted hydrogen and nitrogen as fuel, see column 15, lines 30-33; e.g., flue gas can be produced by burning fuel in a fired steam reformer, see column 3, lines 54-60).  Erlandsson et al. (see column 11, lines 12-30) also discloses that an emission control system (ECS) can generate a flue gas comprising CO2 (i.e., as ECS effluent) by combusting a formaldehyde vent gas 42 to remove any CO, methanol, formaldehyde, and DME in the vent gas; wherein the flue gas may then be sent to the urea plant 64 to serve as a source of carbon dioxide for reacting with the ammonia 56.  As an alternative to the ECS, the formaldehyde vent gas 42 can be burned as fuel in the reforming step (i.e., formaldehyde vent gas 42 may be recycled directly to the fuel gas stream of the primary reformer, so that an ECS is not required; see column 11, lines 44-49).  
Erlandsson et al. does not specifically state that at least a part of the flue gas 16 from the reforming step 18 reacted with the ammonia 56 in the urea plant 64 to produce the urea 68.  However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide at least a part of the flue gas from the reforming step to the urea plant for reacting with the ammonia in the claimed plant of App. ‘414 because flue gas was recognized as a suitable source of carbon dioxide reactant for the urea plant, and flue gas was known to be generated by the emission control system (ECS) and/or the reforming step within the plant, as taught by Erlandsson et al.  Also, one of ordinary skill in the art would have been motivated to utilize this readily available supply of carbon dioxide at the urea plant in order to minimize the amount of carbon dioxide discharged into the atmosphere.
	Regarding claim 7, App. ‘414 (see ref. claim 5) claims a reforming section comprising a primary and a secondary reforming stage for producing a methanol synthesis gas containing hydrogen, carbon oxides and nitrogen by steam reforming the hydrocarbon feedstock.
Regarding claim 8, App. ‘414 (see ref. claim 6) claims a once-through methanol synthesis stage for catalytically converting carbon oxides and hydrogen of the methanol synthesis gas to produce an effluent comprising methanol and a gas effluent comprising nitrogen, hydrogen and unconverted carbon oxides.
Regarding claim 9, App. ‘414 (see ref. claim 7) claims the secondary reforming stage is an air-blown secondary reforming stage.
Regarding claim 10, App. ‘414 (see ref. claim 8) claims the hydrocarbon feedstock is natural gas or substitute natural gas (SNG).
Regarding claim 11, App. ‘414 (see ref. claim 9) claims the methanol conversion in the first and second methanol synthesis steps of the first and the second methanol process lines is controlled at least by controlling the amount of syngas fed from the first and/or second reforming step to a first and/or second methanol production stage.
Regarding claim 12, App. ‘414 (see ref. claim 10) claims one or more boiling water reactors and one or more adiabatic fixed bed reactors, wherein the methanol synthesis is conducted by passing the synthesis gas through the one or more boiling water reactors and subsequently through the one or more adiabatic fixed bed reactors.
Regarding claim 13, App. ‘414 (see ref. claim 11) claims one or more boiling water reactors and one or more gas cooled reactors, wherein the methanol synthesis is conducted by passing the synthesis gas through the one or more boiling water reactors and subsequently through the one or more gas cooled reactors.
Regarding claim 14, App. ‘414 (see ref. claim 12) claims the one or more boiling water reactors are in the form of a single condensing-methanol reactor of the condensing-methanol type which comprises within a common shell a fixed bed of methanol catalyst particles and cooling means adapted to indirectly cooling the methanol synthesis gas with a cooling agent.
Regarding claim 15, App. ‘414 claims an interconnecting synthesis line allowing fluid communication between the first and second methanol process lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774